Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-00506-CV

                     In the Interest of J.T., J.T., J.T., and J.T., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00390
                          Honorable Peter A. Sakai, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal.

       SIGNED December 16, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice